Judgment, Supreme Court, New York County, entered October 3, 1977 in an article 78 proceeding, annulling respondent’s termination on August 24, 1977, of a contract entered into between the petitioner and the City of New York dated May 19, 1977, and denying respondent’s cross motion to dismiss the petition, unanimously affirmed, without costs and without disbursements. We are in agreement with the central finding of the court at Special Term that the city clearly violated its contractual agreement when it terminated the permit previously granted petitioner, in exchange for valuable consideration, without giving the 30 days’ notice explicitly required by paragraph 19 of the agreement, and that this violation under all the circumstances was arbitrary. By this affirmance we intimate no view whatever with regard to any legal issues that might arise if the city, if of the view that appropriate grounds exist, should undertake to terminate the agreement in compliance with its provisions. Concur—Silverman, J. P., Fein, Lane, Yesawich and Sandler, JJ.